NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK A. BOCKARI,                             No.    17-15019

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02603-JAM-EFB

 v.
                                                MEMORANDUM*
JPMORGAN CHASE & CO.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Patrick A. Bockari appeals pro se from the district court’s judgment

dismissing his action alleging claims related to his bank account. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction, Crum v. Circus Circus Enters., 231 F.3d 1129, 1130


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000), and we affirm.

      The district court properly dismissed Bockari’s action for lack of subject

matter jurisdiction because Bockari failed to allege facts sufficient to show any

violation of federal law or diversity of citizenship. See 28 U.S.C. §§ 1331,

1332(a); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004)

(addressing diversity of citizenship under § 1332); Yokeno v. Mafnas, 973 F.2d

803, 807-08 (9th Cir. 1992) (analyzing whether plaintiff’s complaint presented a

“substantial federal question”).

      The district court did not abuse its discretion by dismissing without leave to

amend Bockari’s second amended complaint after notifying Bockari of the

deficiencies in his pleadings and affording him two opportunities to amend. See

Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth

standard of review and stating “when a district court has already granted a plaintiff

leave to amend, its discretion in deciding subsequent motions to amend is

particularly broad” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                    17-15019